FILED
                            NOT FOR PUBLICATION
                                                                            DEC 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RAUL BARAJAS VERDUZCO,                           No.   16-70547

              Petitioner,                        Agency No. A078-100-837

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 8, 2017**
                                Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Raul Barajas-Verduzco, a native and citizen of Mexico, petitions for review

of the immigration judge’s (IJ) negative reasonable fear determination in his




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reinstatement of removal proceeding. We have jurisdiction under 8 U.S.C.

§ 1252(a)(1), and we deny the petition.

      1. The IJ supported her negative reasonable fear determination with

substantial evidence. We uphold an IJ’s ruling unless “any reasonable adjudicator

would be compelled to conclude to the contrary based on the evidence in the

record.” Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017)

(internal quotation marks omitted). Barajas-Verduzco did not suffer past

persecution; he was not harmed or physically threatened when he lived in Mexico.

The IJ concluded that Barajas-Verduzco did not show that his fear of future

persecution and torture was objectively reasonable. The evidence does not compel

a contrary conclusion. Indeed, that Barajas-Verduzco returned to Mexico for three

months, without harm, supports the IJ’s conclusion.

      2. Under the circumstances, we do not have jurisdiction over Barajas-

Verduzco’s due process claims. This court may review a final order of removal

only where the petitioner “has exhausted all administrative remedies available to

[him] as of right.” Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir. 2013) (internal

quotation marks omitted). Barajas-Verduzco failed to present his claims before the

IJ, and his claims are not excepted from the exhaustion requirement because they

are procedural in nature. Id. at 1136.


                                          2
PETITION DENIED.




                   3